Citation Nr: 1019523	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-21 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating by reason of 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to April 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a hearing before a decision review 
officer (DRO) at the RO in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she is unable to work due to her 
various service connected disabilities, which consist of 
renal stones due to absorptive hypercalcuria, rated 30 
percent disabling; migraine headaches, rated 30 percent 
disabling; cervical spine degenerative disc disease (DDD) 
rated 20 percent disabling; right knee medial collateral 
ligament (MCL) tear status post (s/p) surgery, rated 10 
percent disabling; left knee anterior cruciate ligament (ACL) 
repair s/p surgery, rated 10 percent disabling; tinnitus, 
rated 10 percent disabling; vitiligo, rated 10 percent 
disabling; left and right ulnar neuropathy, each of which is 
rated 10 percent disabling; temporomandibular joint disease 
(TMJ) s/p surgeries, rated 10 percent disabling; sinusitis, 
s/p broken nose rated 10 percent disabling; and non-
compensable disabilities consisting of bunions on each foot, 
allergic rhinitis, residuals of gall bladder surgery, and a 
ventral wall abdominal hernia.  The Veteran's combined 
disability rating is 80 percent.  She also has a chronic pain 
syndrome for which she is not service connected.  She has 
reported a high school education.  She has occupational 
experience in the personnel field.

Documentation reflects that while the Veteran was still 
employed at the time that she filed this claim, she 
subsequently reported to her VA treatment providers that she 
was no longer working and was "on disability."  However, 
the claims file does not contain evidence of whether she gets 
disability benefits.  Specifically, there is no indication 
that the Social Security Administration (SSA) was contacted, 
or whether there are any records outstanding.  She did 
indicate that she did not expect to receive disability 
benefits.  Any SSA records are directly relevant to the issue 
of the Veteran's employability.  The Board notes that VA 
regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a federal 
department or agency, such as the SSA.  VA will end such 
efforts only if it concludes that the records sought do not 
exist, or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2). 

Further, the claims file indicates that after the statement 
of the case (SOC) herein was issued in May 2009, the Veteran 
underwent new VA examinations with respect to her headaches, 
sinuses, and joints.  All of these examiners assessed the 
Veteran's functional limitations to be at least moderate in 
severity at baseline, and severe during flare ups of the 
respective disorders to which the examinations pertained.  
There is no evidence that this issue was again considered or 
that a supplemental statement of the case (SSOC) was prepared 
after this new evidence, and additional evidence consisting 
of more recent VA treatment records, was obtained.  

Additionally, given the opinions of each of the three above-
referenced examiners regarding the respective levels of 
functional impairment caused by the Veteran's headaches, 
sinusitis, and joint impairments, the Board finds that a 
medical opinion regarding the overall level of functional 
impairment caused by all of the Veteran's service connected 
disabilities should be obtained.  Moreover, the claim has 
been denied in part on the basis that she does not meet the 
schedular criteria.  It is noted, however, that with the 
knees, neck, and TMJ, with consideration of the bilateral 
factor, she has a single disorder rated 40 percent under 
38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appellant and ascertain whether she is in 
receipt of disability benefits, and if so, 
from what provider.  If so, an attempt 
should be made to obtain records used in 
making the determination, and a copy of 
the decision should be undertaken.  If she 
indicates that she is not receiving 
benefits then no further action need be 
taken.  If these records do not exist or 
cannot be obtained, this should be clearly 
documented in the claims file.

2.  The claims file should then be sent to 
an appropriate health care provider for 
review.  The reviewer should assess the 
overall level of functional impairment 
caused by the Veteran's various service 
connected disabilities with respect to her 
ability to perform the tasks necessary to 
engage in gainful employment.  All of the 
Veteran's functional impairments should be 
fully described in the reviewer's report 
and the reasons for those limitations 
should be fully explained.  If additional 
examination(s) of the Veteran is/are 
required in order to accomplish this, then 
such examination(s) should be performed.  

3.  Thereafter, the Veteran's claim should 
be readjudicated.  If the determination 
remains unfavorable to the Veteran, she 
and her representative should be provided 
a SSOC and given an opportunity to respond 
thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


